Citation Nr: 0911919	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  09-00 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for the service-connected 
bilateral hearing loss, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active service from May 1943 to March 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the RO, which increased the rating assigned to the 
service-connected bilateral hearing loss disability from 20 
to 30 percent.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran of any further action required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

Regarding VA's duty to assist, it is noteworthy that in 
December 2008, as shown as part of his VA Form 9, the Veteran 
essentially informed VA that a medical professional at the VA 
hospital in New Haven had rated his bilateral hearing loss as 
being between 70 to 80 percent disabling.  

The Court has held that where an appellant mentioned that a 
specifically named medical professional would possibly have 
evidence favorable to his claim clearly put the Secretary on 
notice of the likely existence of competent medical evidence 
that, if true, would be relevant to full and fair 
adjudication of his claim.  

As such, the Court found that a remand was necessary to try 
to obtain the referenced medical opinion.  Thus, here, the 
Veteran need be requested to provide VA with the name of the 
VA medical professional who he alleges has rated his 
bilateral hearing loss as 70 to 80 percent disabling.  In the 
event he does, this medical professional should be contacted 
so that a medical opinion can be obtained.

Further, the Board observes that the Veteran was most 
recently afforded a VA audio examination in August 2007, at 
which time hearing acuity testing was accomplished.  These 
findings were found to equate to a 30 percent hearing loss 
for VA purposes.  See 38 C.F.R. § 4.85 (2008).  Governing 
regulations, however, provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The August 2007 examination report shows that the examiner 
noted that the Veteran's claims file, while requested, was 
not available.  Therefore, further development is required.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran in an effort to 
obtain information from the VA medical 
provider(s) who informed him that his 
service-connected bilateral hearing loss 
was ratable at 70 to 80 percent.  All 
named records should be sought.  

The RO should also take the necessary 
steps to obtain VA outpatient treatment 
records associated with treatment 
afforded the Veteran for his bilateral 
hearing loss dated since October 2007, to 
include those from the VA Medical Center 
in New Haven, which have yet to be 
associated with the claim file.  

If after making reasonable efforts, the 
records cannot be located, specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  Then:  (a) notify the Veteran of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  

2.  Then, the RO should arrange for a VA 
audiological examination of the Veteran 
to determine the severity of his service-
connected bilateral hearing loss for 
rating purposes.  All indicated studies 
should be performed.  In accordance with 
the hearing loss, the examiner is to 
provide a detailed review of the 
pertinent medical history, current 
complaints, and the nature and extent of 
any hearing loss.  The rationale for all 
opinions expressed should be provided.  
The claims file must be made available to 
and reviewed by the examiner.

3.  The RO should then review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If it is 
deficient in any manner, implement 
corrective procedures at once.  

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


